Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	No information disclosure statement (IDS) was provided by the applicant. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910188145.1, filed on 3/13/2019.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 4: The phrase “follow rotating” is grammatically incorrect. It may be amended to “rotate” to overcome the objection.  
Paragraph 5: The phrase “follow rotating” is grammatically incorrect. It may be amended to “rotate” to overcome the objection.  
Appropriate correction is required.
Claim Objections
Claim 1 and 2 are objected to because of the following informalities:  
The phrase “follow rotating” is grammatically incorrect. It may be amended to “rotate” to overcome the objection.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the two instances of the term “tightly” render the claim indefinite because it is unclear how tightly the driving member is fixed to the base and how tightly the motor is fixed with both the pair of transmission members and the pair of extension members.
Regarding claim 1, a pair of transmission members, a pair of extension members, a pair of UV sterilization members, a driving member and the container therein are not positively recited because they are only taught in the context of the function of the receiving room. There is no explicit statement teaching that the UV sterilization device comprises those elements. Therefore it is unclear whether or not the claimed invention teaches those elements. A clamp for clamping the container and a motor therein are not positively recited either they are taught to be part of elements that were not positively recited. As such claim 1 only teaches a UV sterilization device for a container comprising: a housing, a base connected to the housing, and a receiving room. 
Claims 2-20 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-20 will be overcome as well. 
Regarding claim 2, the term “tightly” renders the claim indefinite because it is unclear how tightly the connecting portion is tightly fixed with the clamp and the driven gear. 
Claims 5-20 are rejected as being dependent on claim 2. Should the Applicant overcome the noted rejection above in claim 2, then the rejections to claims 5-20 will be overcome as well. 
Regarding claim 3, it is unclear what measure of hardness is used (e.g. scratch hardness, indenter hardness). Furthermore, the container was not positively recited, and thus there is no defined hardness to compare with that of the clamp. Therefore, the hardness of the clamp is unclear. 
Regarding claim 5, the two instances of the term “tightly” render the claim indefinite because it is unclear how tightly the rotating gear is fixed with the motor and how tightly the single-groove pulley is fixed with the rotating gear and a connecting member. 
Claims 6-20 are rejected as being dependent on claim 5. Should the Applicant overcome the noted rejection above in claim 5, then the rejections to claims 2-20 will be overcome as well. 
Regarding claim 8, the two instances of the term “tightly” render the claim indefinite because it is unclear how tightly the first fixing frame is fixed with the upper plate and how tightly the second fixing frame is fixed with the first fixing frame. 
Claims 9-20 are rejected as being dependent on claim 8. Should the Applicant overcome the noted rejection above in claim 8, then the rejections to claims 9-20 will be overcome as well. 
Regarding claim 9, the term “tightly” renders the claim indefinite because it is unclear how tightly the motor shaft is fixed with the rotating gear.
Claims 10-20 are rejected as being dependent on claim 9. Should the Applicant overcome the noted rejection above in claim 8, then the rejections to claims 10-20 will be overcome as well. 
Regarding claim 11, the two instances of the term “tightly” render the claim indefinite because it is unclear how tightly the pulley frame is fixed with the bottom of the fixing post, and how tightly the connecting members are each fixed with one of the pair of extension members. 
Claims 12-20 are rejected as being dependent on claim 11. Should the Applicant overcome the noted rejection above in claim 9, then the rejections to claims 12-20 will be overcome as well. 
Regarding claim 12, the term “tightly” renders the claim indefinite because it is unclear how tightly one portion of the resetting member is fixed with the second extension rod. 
Claims 13-20 are rejected as being dependent on claim 12. Should the Applicant overcome the noted rejection above in claim 13, then the rejections to claims 13-20 will be overcome as well. 
Regarding claim 16, the term “tightly” renders the claim indefinite because it is unclear how tightly the two opposite ends of the connecting member are fixed with the V-shaped strip. 
Regarding claim 17, the term “tightly” renders the claim indefinite because it is unclear how tightly the second extension rod is fixed with the UV sterilization member. 
Claims 18-20 are rejected as being dependent on claim 17. Should the Applicant overcome the noted rejection above in claim 17, then the rejections to claims 18-20 will be overcome as well. 
Regarding claim 18, the three instances of the term “tightly” render the claim indefinite because it is unclear how tightly the lateral LED is fixed with the outer side of the heat sink, how tightly an end LED is fixed with the top portion of the heat sink, and how tightly the pressing buckle is fixed with the heat sink. 
Claims 19-20 are rejected as being dependent on claim 18. Should the Applicant overcome the noted rejection above in claim 18, then the rejections to claims 19-20 will be overcome as well. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Seidel (US Patent No. US 6405398 B1).
Regarding Claim 1, Seidel teaches “a baby bottle scrubbing device” (Abstract). This reads on a UV sterilization device for a container since a baby bottle is a type of container and scrubbing is one form of sterilization. The preamble descriptor, “UV” teaches the intended use of the device, but since UV sterilization members were never positively recited, the instant claim does not teach having a UV source as part of the device. In fact, a device used to house a container that is then exposed to an outside source of UV can be interpreted to be a UV sterilization device for a container. Seidel further teaches wherein the sterilization device comprises 
a housing (Col. 3 Line 48: housing 11),
a base connected to the housing  (Col. 3 Line 51: bottom wall 13),
a receiving room formed between the housing and the base (Fig. 3). 
For receiving a pair of transmission members, a pair of extension members, a pair of UV sterilization members, a driving member and the container therein (This functional requirement only requires that the structure of the receiving room is spacious enough to house various moving parts as well the container to be sterilized. The receiving room shown in Fig. 3 meets that requirement, as it houses motor 34, gear members 21 and 22, and support shafts 19 and 20. Fig. 1 shows that the area of the receiving room is big enough to accommodate two containers, based on the size of the scrubbing members 39). 
Because these elements were the only ones positively recited in claim 1, Seidel alone is sufficient for a 35 U.S.C 102 rejection of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel, Farren (US Patent App. No. US 20120121457 A1), and Quimpo (US Patent No. US 5507060 A).
Should the Applicant amend claim 1 to positively recite
a pair of transmission members,
a pair of extension members, 
a pair of UV sterilization members,
and a driving member,
the following would be applied.

As set forth above, Seidel teaches a UV sterilization device for a container comprising: a housing; a base connected to the housing: a receiving room formed between the housing and the base for receiving a pair of transmission members, a pair of extension members, a pair of UV sterilization members, a driving member and the container therein. 
Seidel further teaches a pair of transmission members, which are interpreted as moving parts that transfer movement from one part to another, and further teaches wherein the pair of transmission members symmetrically mounted on the base to rotate relative to the base (Fig. 3: gears 21, 22, Col. 3 lines 63-66: and further includes gear members 21,22 securely and conventionally mounted to bottom ends of the support shafts 19,20 and being disposed within the housing 11). 
Seidel teaches a driving member, and teaches the driving member tightly fixed with the base and comprising a motor therein; (Fig. 3, Col. 4 line 2-4: ...and further includes a motor 34 having a motor shaft 35 and being securely and conventionally disposed within the housing 11). The motor 34 and motor shaft 35 read on a driving member while motor 34 reads on a motor therein. 
Seidel teaches wherein the motor is tightly fixed with the pair of transmission members, wherein tightly fixed is interpreted to mean connected to in a way that imparts movement; motor 34 is configured to drive gears 21, 22 (which are read upon as transmission members) via linkage member 33 and elongate drive member 23 (Fig. 3, Col. 4 lines 1-55).  
The container therein is not interpreted to be taught by the instant claim because it was never positively recited. 
a UV sterilization device for a container which comprises of a pair of UV sterilization members.
Farren teaches a UV sterilization device of containers (Title, par. 21). Fig. 3 shows a UV device placed on a container 4 so that a UV lamp 5 can be lowered into the container. Farren teaches using ultraviolet radiation as an effective means of sterilization (par. 19: “Thus, there is a need in the art for non-toxic and non-carcinogenic methods, systems, and compositions useful for the sterilization of containers, and in particular, for the sterilization of containers for fermenting alcoholic beverages. The compositions, systems, and methods provided herein meet these and other needs in the art). Thus, UV radiation is another means of performing the same function of sterilization as the scrubbing members 39 in Seidel. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of scrubbing members 39 of Seidel by replacing them with a pair of UV lamps, as taught by Farren, to substitute one means of sterilization for another. This would form a UV sterilization device which comprises of a pair of UV sterilization members.  
Modified Seidel teaches a pair of rotating UV lamps but does not teach a pair of extension members. Farren teaches various mechanisms for moving UV lamps 5 up and down within container being sterilized while the UV lamps are attached to a base (Fig. 3, 7, 8, 9, 10, 11, 12). Most of these mechanisms involve moving the UV lamps using a motorized unit moving up and down on a central post attached to the base (par. 121: The clustered UV lamps 5 can move up and down a central post 16 along a track 25. This is accomplished by a motorized unit (not shown here) located between the clustered UV lamps 5 in position 26). In addition, the embodiment illustrated in Fig. 21-25 teaches a motorized telescoping arm that extends between a closed or folded position into an open or extended position (par. 27). This is yet another alternate mechanism for accomplishing the same function of moving the UV lamp with respect to the container (along the axial direction of the extension member), which is 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV sterilization members of Modified Seidel to move up and down along a central post via a motorized mechanism, as taught by Farren Fig. 7-12, for the purpose of achieving full sterilization of the container. 
Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving UV sterilization members of Modified Seidel to be driven by a motorized telescopic arm mechanism, for the purpose of substituting one known element for another to obtain predictable results. The moving UV sterilization members of Modified Seidel are thus moving by an extending telescoping arm, the latter of which reads on a pair of extension members. The extension members would not be attached to and driven by the rotating transmission members (gears 21, 22) but rather a telescopic arm mechanism. 
Modified Seidel teaches wherein the motor is tightly fixed with the pair of transmission members, configured to drive the pair of transmission members to rotate, but does not teach wherein the transmission members drive the container to rotate. Instead, the transmission members of Seidel are gears 21, 22 that rotate the scrubbing members. 
Modified Seidel currently teaches a transmission member that is no longer attached to a scrubbing member because the scrubbing member has been replaced by a telescopic arm with a UV sterilization member, which itself needs to be attached to a mechanism that drives vertical movement rather than rotational movement. This is because Farren does not teach using a single motorized mechanism drive both rotation and extension, but rather two separate motorized mechanisms (par. 
Still, rotation of one of the UV lamp or the container with respect to the other is needed for the purpose of achieving complete sterilization of the inside of the container (par. 118: Motor unit 23 mounted at the top of the central post 16 spins the central post 16 enabling the pulsed UV lamp 5 to irradiate the entire surface of the container 4 (by moving vertically and rotating)). Thus, there is still a need for the device of Modified Seidel to implement rotation of the container with respect to the UV sterilization member in addition to the vertical movement of the UV sterilization member. 
One way of rotating the container with respect to the sterilization member while the sterilization member itself is moving is taught in Quimpo. Quimpo teaches a similar baby bottle scrubbing device to that of Seidel that sterilizes containers mounted upside-down on a base (Abstract, Fig. 3). It further teaches “a plurality of baby bottle holders rotatably mounted for rotation above the drain, the bottle holders being annular in configuration with an upstanding cylindrical side wall and internal threads for receiving the upper extent of inverted baby bottles to be washed” (Col. 2 Lines 1-6). This is to rotate the bottles in addition to any movement by the sterilization members inserted into the bottle (referred to as peripheral tubes 42 in Col. 5 Lines 6-8). Moreover, both the movement of the bottle holders and the cleaning parts are driven by a single source so that both movements can be enacted concurrently (Col. 2 Lines 9-16: a drive gear beneath the drain, the drive gear including a central gear for acting through a motion imparting assembly for rotating the manifold and a plurality of upper peripheral gears for rotating the bottle holders, a plurality of lower peripheral gears for rotating the peripheral tubes and with a drive to concurrently rotate the manifold, peripheral tubes and holders). 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission members of Modified Seidel to be attached to 
After this modification, Modified Seidel teaches wherein the pair of transmission members comprises a clamp for clamping the container, whereby the bottle holders are interpreted to be clamps for clamping the container. A clamp is interpreted to be a structure that holds another structure in place, which a bottle holder accomplishes (https://www.thefreedictionary.com/clamp).  
Modified Seidel teaches a pair of extension members mounted with UV sterilization members arranged concentrically with a pair of transmission members attached to bottle holders for rotating the container, but does not teach how these two mechanisms are combined together. Modified Seidel does not teach wherein the pair of extension members are passing through corresponding transmission members and then extending into the container. 
Quimpo teaches having the mechanism used for moving the sterilization member pass through the center of the transmission member for rotating the bottle (Fig. 4: gear 54, gear 52, Col. 5 Lines 26-32) as a way of fitting the two mechanisms together in the limited space of the housing of the base. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of extension members of Modified Seidel to pass through the corresponding transmission members and extend into the container, as taught by Quimpo, for the purpose of fitting the two mechanisms together in the limited space of the housing of the base. 
Modified Seidel teaches a pair of motorized extension members and a pair of motorized transmission members, but does not teach wherein the motor is tightly fixed with both the pair of transmission members and the pair of extension members, and configured to not only drive the pair of transmission members to rotate and then drive the container to follow rotating, but also drive the pair of extension members to stretch out and draw back relative to the container along the axial direction of the extension member to further drive a corresponding UV sterilization member to sterilize the container.	
Quimpo teaches a central drive gear that drives both the movement of the bottle holders and the sterilization members so that both movements can be enacted concurrently (Col. 2 Lines 9-16: a drive gear beneath the drain, the drive gear including a central gear for acting through a motion imparting assembly for rotating the manifold and a plurality of upper peripheral gears for rotating the bottle holders, a plurality of lower peripheral gears for rotating the peripheral tubes and with a drive to concurrently rotate the manifold, peripheral tubes and holders). Both the bottle holders and the sterilization members are connected to one driving member.  
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor mechanism of Modified Seidel to be a centrally located motor that drives both the movement of the transmission members which rotate the container, and the movement of the extension members, which move the sterilization members, as taught by Quimpo, so that the movements of both pairs of members can be concurrent. 
	
 Regarding Claim 2, Modified Seidel teaches the UV sterilization device as claimed in claim 1, and further teaches 
wherein the transmission member further comprises a driven gear connected to the motor (gears 21, 22), 
and a connecting portion tightly fixed with the clamp and the driven gear (a connecting portion is interpreted as any piece of material connecting the clamp and the driven gear, and since Modified Seidel teaches a bottle holder connected to each of the gears 21, 22, there must be some material connecting the two parts, which reads on connecting portion).  
and the motor is configured to drive the driven gear to rotate and then drive the container clamped by the clamp to follow rotating with the driven gear (as described above, Modified Seidel teaches a motor configured to rotate the pair of transmission members, which are driven gears 21, 22, and which are connected to clamps that allow the gears to rotate the containers). 

Regarding Claim 3, Modified Seidel teaches the UV sterilization device as claimed in claim 1, and further teaches
wherein the hardness of the clamp is less than that of the container
because the container was not positively recited in claim 1. Thus, a container of any hardness can be used with the claimed device featuring a clamp of a definite hardness, which means that there will be containers which are harder than the clamp. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Seidel in further light of Juriga (US Patent App. No. US 20020047060 A1) and Helf (Canadian Patent No. CA 2696044 A1).
	Regarding Claim 4, Modified Seidel teaches an annular bottle holder with threads comprising of a single clamping portion, but does not teach a clamp which comprises a first clamping portion with a cone inner torus thereon, a second clamping portion coaxially arranged with the first clamping portion and an annular groove surrounded between the first clamping portion and the second clamping portion for receiving an opening of the container therein, and the diameter of the first clamping portion is greater than that of the second clamping portion.
Juriga teaches an actuating knob 56 which comprises of 
a first clamping portion (Fig. 3, par. 33: coupling sleeve 58), 

and an annular groove surrounded between the first clamping portion and the second clamping portion (Fig. 3) 
for receiving an opening of the container therein, (Fig. 3, par. 36: To assemble the cutting device 16 the holder 32 is first inserted with its connecting sleeve 35 into the coupling sleeve 48 of the disc 17, the transmission fin 45 then engaging the transmission groove 55. Subsequently, the actuating knob 56 is moved in an axial direction towards the previously formed unit of the holder 32 and the cutting disc 17) 
and the diameter of the first clamping portion is greater than that of the second clamping portion (Fig. 3, par. 33: connecting sleeve 59, which is disposed inside the coupling sleeve 58).
Actuating knob 56 is structured to receive a structure with a cylindrical neck, which is the same function that the bottle holder of Modified Seidel performs.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the bottle holders of Modified Seidel with the actuating knob of Juriga, as taught by Juriga, to perform the same function of receiving a structure with a cylindrical neck. 
However, Modified Seidel modified by Juriga does not teach wherein the first clamping portion has cone inner torus thereon. Instead, actuating knob 56 has coupling pin 60 and connecting pin 61 for engaging the unit formed by holder 32 and the cutting disc 17 (Juriga par. 36). This mechanism is to replace the alternative mechanism involving an torus interlocked with an annular groove, which was not used because this mechanism supposedly did not allow for releasable attachment between two parts (par. 3: In the known construction the actuating means can be connected to the holder so as to form a unit and, after the unit has been assembled, a locking ring in the form of a torus, which is integral with 
Helf, however, teaches a receiving cylindrical structure with a cone inner torus and a releasably attached cylindrical cap (Fig. 19, par. 50: The removable top 206 is adapted to be removably disposed on the upper end 210 of the base 204. In the present embodiment, a bottom edge 218 of the removable top 206 includes an inwardly extending annular protrusion 220 that snap fits into a corresponding annular groove 222 disposed within the upper end 210 of the base 204).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first clamping portion of Modified Seidel modified by Juriga to have a cone inner torus, as taught by Helf, to releasably engage a cylindrical neck with an annular groove. Modified Seidel modified by Juriga and Helf is hereinafter referred to as Modified Seidel. 
Allowable Subject Matter
Should the Applicant overcome the 35 U.S.C. 112 rejections noted above to claim 5-20 then said claims would merely be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the base claim was rewritten to positively recite its elements. 
More specifically, regarding claim 5, Modified Seidel teaches the UV sterilization device as claimed in claim 2, but does not teach wherein the UV sterilization device further comprises a rotating member received in the receiving room and comprising a rotating gear tightly fixed with the motor and engaged with the driven gear, and a winding member which comprises a single-groove pulley tightly fixed with the rotating gear and a connecting member, two opposite ends of the connecting member respectively connected to the pair of extension members for pulling the pair of extension members to stretch out and draw back along the axial direction of the extension member relative to the container, the motor configured to drive the rotating gear and the single-groove pulley to rotate so as to respectively drive the driven gear to rotate and the pair of extension members to coaxially stretch out and draw back.
Claims 6-20 are allowed as dependent on claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799